Citation Nr: 0405539	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  00-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa



THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected scar, right thigh, donor site.

2.  Entitlement to a combined rating evaluation in excess of 
50 percent.



ATTORNEY FOR THE BOARD

L. Cryan, Counsel






INTRODUCTION

The veteran had active service from January 1967 to November 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the RO.  

The case was remanded by the Board to the RO in April 2001 
and July 2003 for additional development of the record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Historically, the service medical records reflect that the 
veteran sustained multiple wounds to his lower face and chin 
are during a land mine explosion in Vietnam during active 
service in 1968.  A February 1970 rating decision granted 
service connection for disfiguring scars of the face and 
chin, rated as 30 percent disabling; incomplete paralysis of 
the mental branch of the 5th cranial nerve with numbness, 
rated as 10 percent disabling, and scar, right thigh donor 
site, rated as noncompensable.  The combined disability 
rating was 40 percent.  

In March 1999, the veteran submitted a claim for 
compensation, which the RO interpreted as a claim for an 
increased (compensable) rating for the service-connected 
scar, right thigh donor site.  Specifically, the veteran 
explained that he received a shrapnel wound to his jaw in 
Vietnam, and that the reconstruction required a bone from his 
hip.  The veteran reported that the hip area from which the 
bone was taken had become more painful.  The veteran also 
indicated that the hip area occasionally went out and 
required chiropractive treatment.  He indicated that, due to 
the hip pain and discomfort, he was unable to stand, sit, 
drive or walk for extended periods of time.  

As noted, the RO interpreted the veteran's correspondence as 
a claim of an increased (compensable) rating for the scar, 
right thigh donor site.  

In light of the veteran's complaints, he was afforded a VA 
examination in April 1999.  The examiner was unable to define 
any hip joint disease to account for the veteran's pain, but 
opined that it was as likely as not that the veteran's 
symptoms in the right iliac area were related to mechanical 
events associated with the old bone graft donor site.  

Based on the April 1999 examination report, the RO issued a 
rating decision in April 1999 which increased the rating to 
10 percent for the service-connected scar, right thigh donor 
site.  The combined rating for the veteran's service-
connected disabilities remained 40 percent.

In his November 1999 Notice of Disagreement (NOD), the 
veteran pointed out that the individual ratings for the 
service-connected disabilities (30%, 10%, 10%), when added 
together, equaled 50 percent, yet his total combined rating 
was listed as 40 percent.  The veteran therefore argued that 
he was entitlement to a total combined rating in excess of 40 
percent.  In addition, the veteran continued to complain of 
increased right hip pain, asserting that a rating in excess 
of 10 percent should be assigned.  

In an April 2001 remand, the Board construed the veteran's 
March 1999 correspondence as a claim of service connection 
for a right hip disability secondary to the bone graft 
donation, not as a claim of an increased rating for the 
service-connected scar, right thigh donor site.  Albeit 
separate claims, the Board determined that they were 
inextricably intertwined and ordered another VA examination.  

The September 2001 VA examination report noted that no 
abnormality of either hip joint was found.  However, there 
was a history of bone graft harvesting, left anterior ilium 
from the superior to inferior margin with large exostoses 
protruding from the bone graft harvest site.  The examiner 
noted that the veteran had a very extensive injury to his 
face while in the service from shrapnel injury and underwent 
major reconstructive surgery including a harvesting of bone 
graft from the left iliac with subsequent tenderness of his 
harvest site due to large exostoses and most likely scarring.  

In a January 2002 rating decision, the RO determined that a 
clear and unmistakable error (CUE) was made in the decision 
of February 1970, when the issue of service connection for a 
bone harvest site of the left iliac crest was not placed at 
issue.  As such, the RO granted service connection for 
history of bone graft harvesting, left anterior ilium from 
the superior to inferior margin with large exostoses, with a 
noncompensable rating assigned from November 8, 1969 and a 10 
percent rating assigned from March 19, 1999.  In addition, 
the RO also found CUE in the April 1999 rating decision when 
the evaluation of a scar, right thigh donor site, was 
increased to 10 percent.  The RO therefore decreased the 
rating to 0 percent for the service-connected scar, right 
thigh donor site, effective March 19, 1999.  In essence, the 
RO acknowledged that a separate grant of service connection 
was warranted for a history of bone graft harvesting, left 
anterior ilium with large exostoses, but that it was 
incorrect to assigned a compensable rating for the service-
connected scar, right high donor site.  

It should also be noted that the January 2002 RO rating 
decision also denied service connection for a bilateral hip 
disability.  In light of the action taken by the RO, the 
combined rating remained at 40 percent.  

A Supplemental Statement of the Case (SSOC) was issued in 
February 2002 and the case was subsequently returned to the 
Board.  The Board determined that additional development of 
the record was needed and ordered such development of 
evidence to be completed at the Board, rather than remanding 
the case back to the RO.  

However, in a July 2003 remand, the Board explained that the 
recent case of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the all new evidence added to the record should first be 
reviewed by the Agency of Original Jurisdiction (AOJ) unless 
the veteran signs a waiver of AOJ review.  In light of the 
guidance provided in DAV, the Board remanded the case back to 
the RO.  

In an August 2003 rating decision, the RO once again found 
CUE in the failure to grant service connection for residuals, 
shell fragment wound with injury to muscle group XXII.  As 
such, service connection for residuals, shell fragment wound 
with injury to muscle group XXII was granted with an 
evaluation of 10 percent assigned from November 8, 1969.  In 
light of the grant of service connection for this additional 
disability, the combined rating for the veteran's service-
connected disability was increased to 50 percent from March 
19, 1999.  

An SSOC was issued in August 2003 and the case was again 
returned to the Board.  

In light of the veteran's contentions, the additional grants 
of service connection, and the findings of CUE in various 
rating decisions since the veteran's initial disagreement 
with the April 1999 rating decision, the Board finds that 
further clarification is necessary as to whether the veteran 
wishes to continue his appeal as to the noncompensable rating 
assigned for the service-connected scar, right thigh donor 
site, and/or whether the veteran is appealing the propriety 
of the initial staged ratings assigned for the service-
connected history of bone graft harvesting, left anterior 
ilium from the superior to inferior margin with large 
exostoses.  The veteran should also be asked as to whether or 
not he agrees with the finding that the combined rating for 
service-connected disabilities is now 50 percent.  

Once the issues on appeal have been clarified, the veteran 
should be asked to submit all relevant treatment records and 
should be afforded a VA examination to determine the current 
nature, extent and severity of the service-connected 
disabilities on appeal.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA, Quartuccio and DAV is completed before 
returning the case to the Board.

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The veteran should be provided with a 
copy of this remand and then asked to 
clarify whether he is appealing the issue 
of increased (compensable) rating for the 
service-connected scar, right thigh donor 
site, and/or whether he is in disagreement 
with the initial stage ratings assigned 
for the service-connected history of bone 
graft harvesting, left anterior ilium from 
the superior to inferior margin with large 
exostoses.  

2.  After the correct issue(s) on appeal 
have been determined, the RO should take 
appropriate action to contact the veteran 
in order to request that he identify the 
names, addresses, and approximate dates 
of treatment for any VA and non-VA health 
care providers who treated him for the 
pertinent service-connected disabilities, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected scar, right 
thigh donor site, and/or the service-
connected history of bone graft 
harvesting, left anterior ilium from the 
superior to inferior margin with large 
exostoses .  All indicated x-rays and 
laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examiner should report the level of 
severity of the veteran's service-
connected disabilities in terms of the 
rating criteria.  A complete rationale 
for all opinions expressed is required.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  Thereafter, the case 
should be returned to the Board for the 
purpose of appellate disposition.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




